
	
		II
		110th CONGRESS
		2d Session
		S. 2763
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2008
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  higher education opportunity credit in place of existing education tax
		  incentives.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Higher Education Opportunity Act
			 of 2008.
		2.Higher education
			 opportunity credit
			(a)In
			 generalSection 25A of the Internal Revenue Code of 1986
			 (relating to Hope and Lifetime Learning credits) is amended to read as
			 follows:
				
					25A.Higher
				education opportunity credit
						(a)Allowance of
				creditIn the case of any eligible student for whom an election
				is in effect under this section for any taxable year, there shall be allowed as
				a credit against the tax imposed by this chapter for the taxable year an amount
				equal to the sum of—
							(1)100 percent of so
				much of the qualified tuition and related expenses paid by the taxpayer during
				the taxable year (for education furnished to the eligible student during any
				academic period beginning in such taxable year) as does not exceed
				$1,000,
							(2)50 percent of so
				much of such expenses as exceeds $1,000 but does not exceed $3,000, and
							(3)20 percent of so
				much of such expenses as exceeds $3,000 but does not exceed $5,500.
							(b)Limitations
							(1)Limitation
				based on modified adjusted gross income
								(A)In
				generalThe amount which would (but for this paragraph) be taken
				into account under subsection (a) for the taxable year shall be reduced (but
				not below zero) by the amount determined under subparagraph (B).
								(B)Amount of
				reductionThe amount determined under this subparagraph is the
				amount which bears the same ratio to the amount which would be so taken into
				account as—
									(i)the excess
				of—
										(I)the taxpayer's
				modified adjusted gross income for such taxable year, over
										(II)$70,000
				($140,000 in the case of a joint return), bears to
										(ii)$10,000 ($20,000
				in the case of a joint return).
									(C)Modified
				adjusted gross incomeThe term modified adjusted gross
				income means the adjusted gross income of the taxpayer for the taxable
				year increased by any amount excluded from gross income under section 911, 931,
				or 933.
								(2)Limitation
				based on amount of taxIn the case of a taxable year to which
				section 26(a)(2) does not apply, the credit allowed under subsection (a) for
				any taxable year shall not exceed the excess of—
								(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
								(B)the sum of the
				credits allowable under this subpart (other than this section and sections 23,
				24, and 25B) and section 27 for the taxable year.
								(3)Credit allowed
				only for 3 eligible studentsThe credit under subsection (a) to
				any taxpayer shall not be allowed with respect to more than 3 eligible students
				for any taxable year.
							(4)Other
				limitations
								(A)Credit allowed
				only for 4 taxable yearsAn election to have this section apply
				with respect to any eligible student may not be made for any taxable year if
				such an election (by the taxpayer or any other individual) is in effect with
				respect to such student for any 4 prior taxable years.
								(B)Credit allowed
				for year only if individual is at least ½ time student for portion of
				yearThe credit under subsection (a) shall not be allowed for a
				taxable year with respect to the qualified tuition and related expenses of an
				individual unless such individual is an eligible student for at least one
				academic period which begins during such year.
								(C)Denial of
				credit if student convicted of a felony drug offenseThe credit
				under subsection (a) shall not be allowed for qualified tuition and related
				expenses for the enrollment or attendance of a student for any academic period
				if such student has been convicted of a Federal or State felony offense
				consisting of the possession or distribution of a controlled substance before
				the end of the taxable year with or within which such period ends.
								(c)DefinitionsFor
				purposes of this subsection—
							(1)Eligible
				studentThe term eligible student means, with
				respect to any academic period, a student who—
								(A)meets the
				requirements of section 484(a)(1) of the Higher Education Act of 1965 (20
				U.S.C. 1091(a)(1)), as in effect on the date of the enactment of the Taxpayer
				Relief Act of 1997, and
								(B)is carrying at
				least ½ the normal full-time work load for the course of study the student is
				pursuing.
								(2)Qualified
				tuition and related expenses
								(A)In
				generalThe term qualified tuition and related
				expenses means tuition and fees required for the enrollment or
				attendance of an eligible student who is—
									(i)the
				taxpayer,
									(ii)the taxpayer's
				spouse, or
									(iii)any dependent
				of the taxpayer with respect to whom the taxpayer is allowed a deduction under
				section 151,
									at an
				eligible educational institution for courses of instruction of such individual
				at such institution.(B)Inclusion of
				certain expenses for books
									(i)In
				generalFor purposes of subparagraph (A), tuition and fees shall
				include 50 percent of amounts paid or incurred for books.
									(ii)LimitationThe
				amount of tuition and fees taken into account under subparagraph (A) by reason
				of clause (i) for any taxable year shall not exceed $250 with respect to any
				eligible student.
									(C)Exception for
				education involving sports, etcSuch term does not include
				expenses with respect to any course or other education involving sports, games,
				or hobbies, unless such course or other education is part of the individual's
				degree program.
								(D)Exception for
				nonacademic feesSuch term does not include student activity
				fees, athletic fees, insurance expenses, or other expenses unrelated to an
				individual's academic course of instruction.
								(3)Eligible
				educational institutionThe term eligible educational
				institution means an institution—
								(A)which is
				described in section 481 of the Higher Education Act of 1965 (20 U.S.C. 1088),
				as in effect on the date of the enactment of the Taxpayer Relief Act of 1997,
				and
								(B)which is eligible
				to participate in a program under title IV of the Higher Education Act of 1965
				(as so in effect).
								(d)Election not To
				have section applyA taxpayer may elect not to have this section
				apply with respect to the qualified tuition and related expenses of an
				individual for any taxable year.
						(e)Special
				rules
							(1)Identification
				requirementNo credit shall be allowed under subsection (a) to a
				taxpayer with respect to the qualified tuition and related expenses of an
				individual unless the taxpayer includes the name and taxpayer identification
				number of such individual on the return of tax for the taxable year.
							(2)Adjustment for
				certain scholarships, etcThe amount of qualified tuition and
				related expenses otherwise taken into account under subsection (a) with respect
				to an individual for an academic period shall be reduced (before the
				application of subsections (a), (b), and (c)) by the sum of any amounts paid
				for the benefit of such individual which are allocable to such period
				as—
								(A)a qualified
				scholarship which is excludable from gross income under section 117,
								(B)an educational
				assistance allowance under chapter 30, 31, 32, 34, or 35 of title 38, United
				States Code, or under chapter 1606 of title 10, United States Code, and
								(C)a payment (other
				than a gift, bequest, devise, or inheritance within the meaning of section
				102(a)) for such individual's educational expenses, or attributable to such
				individual's enrollment at an eligible educational institution, which is
				excludable from gross income under any law of the United States.
								(3)Treatment of
				expenses paid by dependentIf a deduction under section 151 with
				respect to an individual is allowed to another taxpayer for a taxable year
				beginning in the calendar year in which such individual's taxable year
				begins—
								(A)no credit shall
				be allowed under subsection (a) to such individual for such individual's
				taxable year, and
								(B)qualified tuition
				and related expenses paid by such individual during such individual's taxable
				year shall be treated for purposes of this section as paid by such other
				taxpayer.
								(4)Treatment of
				certain prepaymentsIf qualified tuition and related expenses are
				paid by the taxpayer during a taxable year for an academic period which begins
				during the first 3 months following such taxable year, such academic period
				shall be treated for purposes of this section as beginning during such taxable
				year.
							(5)Denial of
				double benefitNo credit shall be allowed under this section for
				any expense for which a deduction is allowed under any other provision of this
				chapter.
							(6)No credit for
				married individuals filing separate returnsIf the taxpayer is a
				married individual (within the meaning of section 7703), this section shall
				apply only if the taxpayer and the taxpayer's spouse file a joint return for
				the taxable year.
							(7)Nonresident
				aliensIf the taxpayer is a nonresident alien individual for any
				portion of the taxable year, this section shall apply only if such individual
				is treated as a resident alien of the United States for purposes of this
				chapter by reason of an election under subsection (g) or (h) of section
				6013.
							(f)Inflation
				adjustments
							(1)Dollar
				limitation on amount of credit
								(A)In
				generalIn the case of a taxable year beginning after 2008, each
				of the dollar amounts under subsection (a) shall be increased by an amount
				equal to—
									(i)such dollar
				amount, multiplied by
									(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2007 for calendar year 1992 in
				subparagraph (B) thereof.
									(B)RoundingIf
				any amount as adjusted under subparagraph (A) is not a multiple of $100, such
				amount shall be rounded to the next lowest multiple of $100.
								(2)Income
				limits
								(A)In
				generalIn the case of a taxable year beginning after 2008, the
				$70,000 and $140,000 amounts in subsection (b)(1)(B) shall each be increased by
				an amount equal to—
									(i)such dollar
				amount, multiplied by
									(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2007 for calendar year 1992 in
				subparagraph (B) thereof.
									(B)RoundingIf
				any amount as adjusted under subparagraph (A) is not a multiple of $1,000, such
				amount shall be rounded to the next lowest multiple of $1,000.
								(g)Portion of
				Credit Refundable
							(1)In
				generalIn the case of an eligible active duty student, the
				aggregate credits allowed under subpart C shall be increased by an amount equal
				to the applicable percentage of the eligible active duty student amount.
							(2)Treatment of
				creditThe amount of the credit allowed under this subsection
				shall not be treated as a credit allowed under this subpart and shall reduce
				the amount of credit otherwise allowable under subsection (a) without regard to
				section 26(a) or subsection (b)(2), as the case may be.
							(3)DefinitionsFor
				purposes of this subsection—
								(A)Eligible active
				duty studentThe term eligible active duty student
				means an eligible student who has, at any time after September 11, 2001, served
				an aggregate of at least 90 days on active duty in the Armed Forces under one
				or more calls or orders to active duty for a period of more than 30
				days.
								(B)Applicable
				percentageThe term applicable percentage
				means—
									(i)in the case of an
				eligible active duty student who has served an aggregate of less than 1 year on
				active duty, 50 percent, and
									(ii)in the case of
				any other eligible active duty student, 100 percent.
									(C)Eligible active
				duty student amountThe term eligible active duty student
				amount means the amount of the credit which would be allowed to the
				taxpayer under subsection (a) with respect to an eligible active duty student
				determined—
									(i)without regard to
				this subsection and the limitation under section 26(a)(2) or subsection (b)(2),
				as the case may be,
									(ii)without regard
				to subsection (b)(1), and
									(iii)by reducing
				(but not below zero) such amount (determined without regard to this clause) by
				an amount equal to—
										(I)the amount of the
				reduction determined under subsection (b)(1)(B), divided by
										(II)the number of
				eligible students with respect to which the taxpayer claimed a credit under
				this section.
										(D)Other
				termsThe terms active duty and active duty
				for a period of more than 30 days have the meanings given such terms
				under section 101(d) of title 10, United States Code.
								(h)RegulationsThe
				Secretary may prescribe such regulations as may be necessary or appropriate to
				carry out this section, including regulations providing for a recapture of the
				credit allowed under this section in cases where there is a refund in a
				subsequent taxable year of any amount which was taken into account in
				determining the amount of such
				credit.
						.
			(b)Repeal of
			 deduction for qualified tuition and related expenses
				(1)In
			 generalPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by striking section 222 (relating to qualified
			 tuition and related expenses).
				(2)Clerical
			 amendmentThe table of section for part VII of subchapter B of
			 chapter 1 of such Code is amended by striking the item relating to section
			 222.
				(c)Conforming
			 amendments
				(1)Paragraph (1) of
			 section 26(a) of the Internal Revenue Code of 1986 is amended by inserting
			 25A, after 24,.
				(2)Section 62(a) of
			 such Code is amended by striking paragraph (18).
				(3)Subparagraph (B)
			 of section 72(t)(7) of such Code is amended by striking section
			 25A(g)(2) and inserting section 25A(e)(2).
				(4)Section 221(d) of
			 such Code is amended—
					(A)by striking
			 section 25A(g)(2) in paragraph (2)(B) and inserting
			 section 25A(e)(2),
					(B)by striking
			 section 25A(f)(2) in paragraph (2)(B) and inserting
			 section 25A(c)(3), and
					(C)by striking
			 section 25A(b)(3) in paragraph (3) and inserting section
			 25A(c)(1).
					(5)Section 529 of
			 such Code is amended—
					(A)by striking
			 section 25A(g)(2) in subclause (I) of subsection (c)(3)(B)(v)
			 and inserting section 25(e)(2), and
					(B)by striking
			 section 25A(b)(3) in clause (i) of subsection (e)(3)(B) and
			 inserting section 25A(c)(1).
					(6)Section 530 of
			 such Code is amended—
					(A)by striking
			 section 25A(g)(2) in subclause (I) of subsection (d)(2)(C)(i)
			 and inserting section 25A(e)(2), and
					(B)by striking
			 section 25A(g)(2) in clause (iii) of subsection (d)(4)(B) and
			 inserting section 25A(e)(2).
					(7)Section 1400O of
			 such Code is amended by adding at the end the following flush sentence:
					
						For
				purposes of this section, any reference to section 25A shall be treated as a
				reference to such section before the date of the enactment of this
				sentence..
				(8)Subsection (e) of
			 section 6050S of such Code is amended by striking (without regard to
			 subsection (g)(2) thereof) and inserting (without regard to
			 subsection (e)(2) thereof).
				(9)Subparagraph (J)
			 of section 6213(g)(2) of such Code is amended by striking section
			 25A(g)(1) and inserting section 25A(e)(1).
				(10)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code is
			 amended by striking the item relating to section 25A and inserting the
			 following:
					
						
							Sec. 25A. Higher education opportunity
				credit.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to expenses
			 paid after December 31, 2007 (in taxable years ending after such date), for
			 education furnished in academic periods beginning after such date.
			
